Name: Commission Regulation (EC) No 1493/97 of 29 July 1997 amending Regulation (EC) No 412/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards the recognition of producer organizations
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  agricultural policy
 Date Published: nan

 Avis juridique important|31997R1493Commission Regulation (EC) No 1493/97 of 29 July 1997 amending Regulation (EC) No 412/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards the recognition of producer organizations Official Journal L 202 , 30/07/1997 P. 0032 - 0032COMMISSION REGULATION (EC) No 1493/97 of 29 July 1997 amending Regulation (EC) No 412/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards the recognition of producer organizationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Article 11 (2) (a) and Article 48 thereof,Whereas Article 2 of Commission Regulation (EC) No 412/97 (2), as amended by Regulation (EC) No 1119/97 (3), lays down the minimum number of producers and the minimum volume of production required for the purposes of recognition of a producer organization in accordance with Article 11 of Regulation (EC) No 2200/96;Whereas Article 1 (2) (a) of Regulation (EC) No 412/97 defines 'producer` as any natural or legal person who is a member of a producer organization;Whereas where, in accordance with Article 11 (2) of Regulation (EC) No 2200/96, recognition as a producer organization is applied for by a producer group of which one or more members are legal persons, the number of members which make up each legal person should be taken into account for calculating the number of members of the producer organization; whereas if this is not taken into account, this would be an obstacle to the grouping of supply and the establishment of producer organisations;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 The following subparagraph is hereby added to Article 2 (1) of Regulation (EC) No 412/97:'Where a producer organization is made up in whole or in part of members who, in turn, are legal persons made up exclusively of producers, the minimum number of producers referred to in the first subparagraph shall be calculated on the basis of the number of producers who are members of each of the legal persons`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 297, 21. 11. 1996, p. 1.(2) OJ No L 62, 4. 3. 1997, p. 16.(3) OJ No L 163, 20. 6. 1997, p. 11.